DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s claims filed 8/28/2020. Claims 19, 21-24, and 32-40 have been amended, Claims 1-18 have been cancelled, and thus claims 19-40 are currently pending. 
Below, claims 25-27 have not been rejected with prior art. Claim 25 also has not been indicated as allowable due to the current 35 U.S.C. 112 (a) and (b) rejections. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlet control port” and “control port” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “inlet control port” and “control port” as described in the specification.  Any structural detail that is essential for a proper 
Specification
The disclosure is objected to because of the following informalities: Applicant’s specification recites on page 26 “a valve flap 986” and “a flap valve 986”. Applicant should remain consistent in what 986 is being called. 
Examiner believes that applicant wishes to call 986 “a valve flap” as claimed in claim 25.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 is rejected as failing to comply with the new matter requirement. Claim 25 line 3 recites an “inlet control port” however the specification does not provide any disclose of said inlet control port within the specification. The specification discloses an inlet port on page 2 and 3 of applicant’s specification however, this inlet port appears to be related to the micro pump and not a butterfly type valve as claimed.
Claims 27-29 are rejected as failing to comply with the new matter requirement. Claim 27-29 recites “control port” however the specification does not provide any disclose of said control port within the specification. 
Claims 26 and 29 further recites, “the control port is offset slightly from the center of the valve flap”. However, this limitation is not found in the originally filed specification and thus is considered new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the exhalation valve" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 25-29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the examiner if “a body” and “the body” in line 3 and line 7 of claim 25 is referring to the same body as claimed in claim 19 or if this is a new “body”. 
Examiner recommends amending claim 25 to more clearly differentiate between the two bodies. 
Examiner has taken the stance that the body in claim 25 differs from that of the body in claim 19. 
Claims 26-27 are rejected due to their dependency upon rejected claim 25. 
Claims 28-29 are unclear to the examiner, as the specification does not provide any information on what a control port is. For the purposes of examination, examiner has taken the stance that the control port is an axial member to open and close the valve as described on page 26 of applicant’s specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 22, 23, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over Bordewick (U.S. PG Pub. 2007/0277827) in view of Gusky (U.S. PG Pub. 2011/0253147).
Regarding claim 19, Bordewick discloses an airway pressure breathing device comprises (Par. [0029] discloses a positive airway pressure device): a body having passages through the body (Par. [0031]; Fig. 2 shows the combination of the housing (12) tube (18) and mask (16) being the body; passage (28) and mask passageway (26)), which passages terminate at a pair of end portions of the body with each end portion having at least one outlet in a first surface of the end portion, with the end portions of the body configured to be inserted within nostrils of a user (Par. [0032] discloses providing airflow to outlets (46); Par. [0034] discloses a pair of nares seal; Fig. 1 pair of outlets at (46)); a micro pump disposed in the body, the micro pump configured to pump ambient air through the passages to the end portions (Par. [0040] discloses the blower (14) being within housing (12); Par. [0046] discloses the use of a pump to provide pressurized airflow to a user, applicant has not defined at what size a pump becomes a “micro” pump, thus examiner has taken the stance that as long as the pump of Bordewick is smaller than another type of pump, this can read on a “micro” pump; Par. [0056] discloses air inlet (82) to bring air into the device and to the pump); 
Bordewick does not disclose a bidirectional valve having a passage, with the bidirectional valve using air flow from the micro pumps to close the passage in the bidirectional valve at a first stage of a breathing cycle, and at a second different stage of the breathing cycle to open the passage in the bidirectional valve as the micro pumps blow air on the exhalation valve.
However, Gusky teaches a bidirectional valve having a passage, with the bidirectional valve using air flow from the micro pumps to close the passage in the bidirectional valve at a first stage of a breathing cycle, and at a second different stage of the breathing cycle to open the passage in the bidirectional valve as the micro pumps blow air on the exhalation valve (Par. [0048] Fig. 7 valve (100)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bordewick to incorporate a bidirectional valve configured to open and close based on a breathing phase as taught by Gusky. The skilled artisan would have been motivated to make the modification in order to provide prevent pressure building up in the nasal device and to avoid rebreathing of carbon dioxide. 
Regarding claim 20, the modified device of Bordewick further discloses the body has a compartment to house a battery (Bordewick, Par. [0040]).
Regarding claim 22, the modified device of Bordewick further discloses the end portions comprise a nasal interface that has a pair of plugs having air passages through the plugs, with the pair of plugs coupled at the end portions of the body (Bordewick, Par. [0032]).
Regarding claim 23, the modified device of Bordewick further discloses the nasal interface fits snugly within nostrils of a user (Bordewick, Par. [0032], Par. [0034]).
Regarding claim 24, the modified device of Bordewick further discloses the micro pump and the bidirectional valve are arranged in the body to have the bidirectional valve coupled between an air inlet and an air outlet of the device (Bordewick, Par. [0031]; Fig. 1 inlet (82); Fig. 2 shows the combination of the housing (12) tube (18) and mask (16) being the body; Gusky Par. [0048] Fig. 7 valve (100)).
Claims 21, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bordewick (U.S. PG Pub. 2007/0277827) in view of Gusky (U.S. PG Pub. 2011/0253147) as applied to claim 19, in further view of Bowditch (U.S. PG Pub. 2010/0170513).
Regarding claim 21, the modified device of Bordewick does not disclose the bidirectional valve is a butterfly type of exhalation valve disposed in fluid communication with the micro-pump.
However, Bowditch teaches the bidirectional valve is a butterfly type of exhalation valve disposed in fluid communication with the micro-pump (Par. [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bordewick to have used a butterfly valve as taught by Bowditch. The skilled artisan would have been motivated to make the modification as a butterfly valve is known in the art and would have been obvious to try one known valve over another.
Regarding claim 28, the modified device of Bordewick does not disclose the bi-directional valve further comprises a control port that controls operation of a valve flap that is disposed to open and close the passage between a first port and a second port of the bidirectional valve.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bordewick to incorporate the bi-directional valve further comprises a control port that controls operation of a valve that is disposed to open and close the passage between a first port and a second port of the bidirectional valve as taught by Gusky. The skilled artisan would have been motivated to make the modification in order to allow for the airflow to enter the nasal prongs upon inhalation and allow for airflow to leave the nasal device upon exhalation.
The modified device of Bordewick does not disclose the valve being a valve flap. 
However, Bowditch teaches a valve flap (Par. [0051] discloses using a butterfly valve which is a known type of valve flap; Fig. 3 butterfly valve (20)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bordewick to have used a butterfly valve as taught by Bowditch. The skilled artisan would have been motivated to make the modification as a butterfly valve is known in the art and would have been obvious to try one known valve over another.
Regarding claim 29, the modified device of Bordewick does not disclose the control port is offset slightly from a center of the flap valve.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bordewick to have the control port is offset slightly from a center of the flap valve. The location is a matter of design choice and one of ordinary skill in the art would have reasonably considered changing the location of the control port. Further, the control port . 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bordewick (U.S. PG Pub. 2007/0277827) in view of Gusky (U.S. PG Pub. 2011/0253147) as applied to claim 19, in further view of Ellis (U.S. Pat. 6,561,188).
Regarding claim 40, the modified device of Bordewick further discloses the end portions of the body have a nasal interface that is configured to snugly fit within nostrils of a user and to keep the airway pressure breathing device against the user's nostrils (Bordewick, Par. [0056]).
The modified device of Bordewick does not disclose the nasal interface in a rubber material. 
However, Ellis teaches the nasal interface having nasal inserts that are a rubber material (Col. 5 Lines 43-47
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bordewick to incorporate a nasal insert made of a rubber material as taught by Ellis. The skilled artisan would have been motivated to make the modification in order to provide a user with a comfortable nasal seal.
Allowable Subject Matter
Claims 30-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 30 is indicated as allowable because the prior art is not fund to have suggested the specifics of a micro-pump with a pump body, the pump body having a pump chamber that is compartmentalized into plural compartments, with the pump chamber having a plurality of inlet ports providing fluid ingress into the pump chamber and a plurality of outlet ports providing fluid egress from the pump chamber.
Claims 31-39 are indicated as allowable due to their dependency upon claim 30. 
Conclusion
McAuliffe (U.S. PG Pub. 2011/0127096) teaches “Flow diverter for controlling the pressure and flow rate in a CPAP device”.
Bowman (U.S. PG Pub. 2012/0167879) teaches “Positive Airway Pressure Therapy Apparatus and Methods”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        12/18/2021
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785